Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Information Disclosure Statement (IDS) filed 27 January 2021 has been entered. Applicant’s submission of the replacement drawings filed 25 January 2021 is acknowledged. Applicant’s amendments of the specification and the claims filed 25 January 2021 have been entered. Applicant’s remarks filed 25 January 2021 are acknowledged.
Claim 2 is cancelled. Claims 1 and 3-12 are pending. Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1 and 3-9 are under examination.

Drawings
The objection to the drawings (Figure 6) under 37 CFR 1.83(a), because they fail to show details as described in the specification, is withdrawn in response to Applicant’s submission of the replacement drawings.

Sequence Rules Compliance
The instant application is not fully compliant with the sequence rules, 37 CFR 1.821-1,825, because each disclosure of a sequence embraced by the definitions set forth in the rules is not accompanied by the required reference to the relevant-sequence identifier (i.e., SEQ ID NO). This occurs in paragraph [0065] of the specification. Sequence for each primer pair were: Hes1, forward primer 5’-TTCCTCCTCCCCGGTGGCTG-3’ (SEQ ID NO: 1), reverse primer 5’ TGCCCTTCGCCTCTTCTCCA-3’ (SEQ ID NO: 2); …”
Compliance with the sequence rules is required.

Specification
The objection to the abstract for informalities is withdrawn in response to Applicant’s amendment of the abstract.

Claim Objections/Rejections Withdrawn
The objections to claims 3, 4, 6 and 7 for informalities are withdrawn in response to Applicant’s amendment of the claims.
The rejection of claims 1, 2, 4 and 9 under 35 U.S.C. 102(a)(1), as being anticipated by Fukumitsu et al. (JP 2014141444, Pub. Date: Aug. 7, 2014), is withdrawn in response to Applicant’s amendment of independent claims 1 and 4 to recite “A method of treating bone fracture”.
The rejection of claims 3 and 5-7 under 35 U.S.C. 103, as being unpatentable over Fukumitsu et al. (JP 2014141444), in view of Wang et al. (U.S. Patent No. 5,631,142, Date of Patent: May 20, 1997), is withdrawn in response to Applicant’s amendment of the claims as above.
The rejection of claim 8 under 35 U.S.C. 103, as being unpatentable over Fukumitsu et al. (JP 2014141444), in view of Yang et al. (CN 1582950, Pub. Date: Feb. 23, 2005), is withdrawn in response to Applicant’s amendment of the claims as above.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 5-7 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The basis of this rejection is set forth at pages 5-8 of the previous Office Action (mailed 07/23/2020).
Applicant argues that the claims, as presently amended, comply with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and therefore, the rejection should be withdrawn.
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
Depending claim 3 still recite “wherein the therapeutic further includes bone morphogenetic protein 2 (BMP2) or a pharmaceutically acceptable salt, solvate, ester, amide, clathrate, stereoisomer, enantiomer, prodrug or analog thereof”. As set forth in the precious Office Action, except for the BMP2 protein, the specification fails to provide adequate written description and evidence of possession of the variant BMP2 molecules 

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the one of bone tissue regeneration and bone tissue formation is ectopic bone formation.” The claim is unclear and indefinite whether ectopic bone formation is required in the mammal to be treated or the claim only defines a function/property of the therapeutic.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spoorn et al. (US 2008/0233195 A1, Pub. Date: Sep. 25, 2008).
Spoorn et al. teaches methods for stimulating the growth and repair of bone and cartilage using synthetic triterpenoids; and examples of suitable triterpenoids include CDDO, CDDO-Me, CDDO-Im, and CDDO-Ethylamide (see abstract, and paragraphs [0034] [0115-0119]). The CDDO compounds are analogues or derivatives of oleanolic acid. Spoorn et al. teaches using the triterpenoid compounds for treating a bone fracture (paragraph [0019] and Example 2). Spoorn et al. teaches that the methods can also include growth factors that induce formation of bone; for example, BMP-2 has been shown to be able to induce the formation of new cartilage and/or bone tissue in vivo in a rat ectopic implant model, in mandibular defects in dogs, and in femoral segmental defects in sheep.
Therefore, Spoorn et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (Menopause, 2012, Vol. 19(2):225-233), in view of Wang et al. (Med. Sci. Monit., 2016, Vol. 22:226-233). 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Bian et al. teaches that oleanolic acid exerts an osteoprotective effect in ovariectomy (OVX)-induced osteoporotic rats and stimulates the osteoblastic differentiation of bone mesenchymal stem cells (see abstract). 
Bian et al. teaches as set forth above. Bian et al., however, does not teach using oleanolic acid for treating a bone fracture. 
Wang et al. teaches that osteoporosis is a common metabolic bone disease characterized by decreases in bone mass and density and degradation of the bone microstructure, resulting in fragile bones that are prone to fracture (p. 227, col. 1, 1st paragraph). Wang et al. teaches that bone marrow mesenchymal stem cells (BMMSCs) in the body have strong potential for osteoblast differentiation and bone formation, and their transplantation into critical areas can increase bone mass, improve bone density, st paragraph under section “Stem Cell Transplantation and Osteoporosis”). Wang et al. teaches that in osteoporosis treatment programs, the top priority is to improve the condition by improving osteoblast proliferation, therefore, osteoporosis can be treated by inducing BMMSCs to differentiate into osteoblasts and by promoting the number of osteoblasts (p. 228, col. 1, 1st paragraph under section “Promotion of the osteogenic differentiation of BMMSCs”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to use oleanolic acid for treating patients suffering from osteoporosis and osteoporotic fractures. One of ordinary skill in the art would have been motivated to do so, because Bian et al. teaches that oleanolic acid exerts an osteoprotective effect and stimulates the osteoblastic differentiation of bone mesenchymal stem cells in an animal model of osteoporosis, and Wang et al. further teaches that in osteoporosis treatment programs, the top priority is to improve the condition for osteoblast proliferation by inducing BMMSCs to differentiate into osteoblasts, thereby increasing bone mass, improving bone density, and promoting osteoporotic fracture healing. Therefore, the combined teachings provide a reasonable expectation of success in treating the patients.

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al., in view of Wang et al., and further in view of Wang et al. (U.S. Patent No. .
Bian et al. and Wang et al. teach as set forth above. These references, however, do not teach administering to the patients a second therapeutic containing BMP2, or adding BMP2 into the composition containing oleanolic acid (claims 3 and 5-7).
The ‘142 patent teaches that BMP2 protein may be used in compositions in the treatment of bone defects, such as the healing of bone fractures and osteoporosis (col. 5, lines 42-59).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to add BMP2 in the treatment method for osteoporosis and osteoporotic fractures taught and suggested by Bian et al. and Wang et al. One of ordinary skill in the art would have been motivated to do so, because Bian et al. and Wang et al. teach and suggest administering oleanolic acid to stimulate osteoblastic differentiation, thereby increasing bone mass, improving bone density, and promoting osteoporotic fracture healing, and the ‘142 patent further teaches that BMP2 protein is useful in compositions in the treatment of bone defects, such as the healing of bone fractures and osteoporosis. Therefore, the combined teachings provide a reasonable expectation of success in treating the patients.

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bian et al., in view of Wang et al., and further in view of Yang et al. (CN 1582950, Pub. Date: Feb. 23, 2005) (reference provided previously).

Yang et al. teaches a pharmaceutical composition comprising oleanolic acid, which is formulated to be suitable for a variety of administration routes, including injection (see Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to use the pharmaceutical composition of Yang et al. in the treatment method for osteoporosis and osteoporotic fractures taught and suggested by Bian et al. and Wang et al. One of ordinary skill in the art would have been motivated to do so, because Bian et al. and Wang et al. teach and suggest administering oleanolic acid to stimulate osteoblastic differentiation, thereby increasing bone mass, improving bone density, and promoting osteoporotic fracture healing, and Yang et al. further teaches a pharmaceutical composition comprising oleanolic acid, which is formulated to be suitable for a variety of administration routes, including injection. Therefore, the combined teachings provide a reasonable expectation of success in treating the patients.

Conclusion
NO CLAIM IS ALLOWED.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 30, 2021